Title: Thomas Jefferson to Alexander Garrett, 5 October 1817
From: Jefferson, Thomas
To: Garrett, Alexander


                    
                        Dear Sir
                        Monticello
Oct. 5. 17.
                    
                    As I was from home   when y your’s and mr Southall’s  letter came, it was not opened, and the bearer of it could not explain it’s object so as to be understood. if you can let me know how many of our cups you will want they shall be sent to you tomorrow forenoon. as we have and shall have a great deal of company to-day, they will be wanting here for the service of the day. mr Madison and mr Cabell are here, and Genl Cocke has notified he will be here. we are certain therefore of the attendance of all the visitors except mr Cocke.
                    We accept with pleasure the invitation to dine with your fraternity. I salute yourself & mr Southall with friendship and respect.
                    
                        Th: Jefferson
                    
                